          Case 3:21-cv-01418-EMC Document 44-1 Filed 07/06/21 Page 1 of 2



1

2

3

4

5

6

7

8

9
                               UNITED STATES DISTRICT COURT FOR THE
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                        SAN FRANCISCO DIVISION
12
     CAT BROOKS and RASHEED SHABAZZ,                      Case No. 3:21-cv-1418-EMC
13   individually and on behalf of all others similarly
     situated,
14                                                        [PROPOSED] ORDER DENYING
15               Plaintiffs,                              MOTION TO STAY DISCOVERY
         v.
16
     THOMSON REUTERS CORPORATION,
17
              Defendant.
18

19
20

21

22

23

24

25

26

27

28


                   [PROPOSED] ORDER DENYING MOTION TO STAY DISCOVERY
                                  Case No. 3:21-cv-1418-EMC
          Case 3:21-cv-01418-EMC Document 44-1 Filed 07/06/21 Page 2 of 2



1         Before the Court is Defendant Thomson Reuters Corporation’s motion to stay discovery.

2    Docket No. 37. Having considered the parties’ briefing and oral argument, the Court denies the

3    motion on the merits.

4         Thomson Reuters’ motion is denied because the Court is not “convinced” that

5    Plaintiffs will be unable to state a claim for relief. See Wood v. McEwen, 644 F.2d 797, 801 (9th

6    Cir. 1981). Also, the motion is denied because Thomson Reuters has failed to demonstrate good

7    cause to stay discovery pursuant to Federal Rule of Civil Procedure 26(c)(1). See Smith v. Levine

8    Leichtman Cap. Partners, Inc., 2011 WL 13153189, at *2 (N.D. Cal. Feb. 11, 2011).

9         Accordingly, discovery on all claims is to proceed.

10

11      IT IS SO ORDERED.

12

13
      Dated: _______________, 2021
14                                                              Hon. Edward M. Chen
                                                                United States District Judge
15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                              1
                  [PROPOSED] ORDER DENYING MOTION TO STAY DISCOVERY
                                 Case No. 3:21-cv-1418-EMC
